      Case 4:18-cv-00072-O Document 60 Filed 02/08/19                  Page 1 of 3 PageID 564


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 SHENNACO HOLDINGS, LLC,                             §
                                                     §
 Plaintiff,                                          §
                                                     §
 v.                                                  §            Civil Action No. 4:18-cv-00072-O
                                                     §
 MITCHELL CHAD BARRETT,                              §
                                                     §
 Defendant.                                          §
                                                     §


                                 DEFENDANTS’ WITNESS LIST

         Pursuant to the Scheduling Order entered by the Court on May 9, 2018 (Doc. 15),

Defendant Mitchell Chad Barrett files the following Witness List. In addition to the witnesses

listed below, Mr. Barrett reserves the right to call any witness called by Plaintiff and to call rebuttal

witnesses if necessary.

I.       Probable Witnesses

         Mitchell Chad Barrett
         c/o Barnes & Thornburg LLP
         Robert M. Castle, II
         Jamie R. Welton
         Lucas C. Wohlford
         2121 North Pearl Street, Suite 700
         Dallas, Texas 75201

       Mr. Barrett will testify regarding the Confidential Settlement and Mutual Release
Agreement (the “Agreement”) which forms the basis of Plaintiff’s claims, Mr. Barrett’s intent in
entering into the Agreement, the events and circumstances giving rise to the Agreement, and other
matters related to Plaintiff’s claims and Mr. Barrett’s defenses. Mr. Barrett has been deposed and
the expected duration of his direct examination is 1 hour.

        SUBJECT MATTER OF TESTIMONY                                  SWORN             TESTIFIED
 Mr. Barrett will testify regarding the Agreement, his
 intent in entering into the Agreement, the events and
 circumstances giving rise to the Agreement, and other
       Case 4:18-cv-00072-O Document 60 Filed 02/08/19            Page 2 of 3 PageID 565


 matters related to Plaintiff’s claims and Mr. Barrett’s
 defenses.


          David Alan Meeker
          c/o Perkins Coie, LLP
          Mark L. Johansen
          E. Steve Smith
          500 N. Akard Street, Suite 3300
          Dallas, Texas 75201

        Mr. Meeker is expected to testify regarding the Agreement, Plaintiff’s intent in entering
into the Agreement, the events and circumstances giving rise to the Agreement, and other matters
related to Plaintiff’s claims. Mr. Meeker was deposed in this case in his capacity as Plaintiff’s
corporate representative and the expected duration of his examination is 1.5 hours.

        SUBJECT MATTER OF TESTIMONY                             SWORN            TESTIFIED
 Mr. Meeker is expected to testify regarding the
 Agreement, Plaintiff’s intent in entering into the
 Agreement, the events and circumstances giving rise to
 the Agreement, and other matters related to Plaintiff’s
 claims.


II.       Possible Witnesses

          Ric Speights
          630 W. Prien Lake Road
          Lake Charles, LA 70106

      Mr. Speights may testify regarding the relationship of the parties prior to the entry of the
Agreement and the facts and circumstances that led to the execution of the Agreement.

        SUBJECT MATTER OF TESTIMONY                             SWORN            TESTIFIED
 Mr. Speights may testify regarding the relationship of the
 parties prior to the entry of the Agreement and the facts
 and circumstances that led to the execution of the
 Agreement.

III.      Experts

          None.



DEFENDANT’S WITNESS LIST                                                                   PAGE 2
      Case 4:18-cv-00072-O Document 60 Filed 02/08/19               Page 3 of 3 PageID 566


IV.      Record Custodians

         None.



                                          Respectfully submitted,

                                          __/s/ Lucas C. Wohlford___________
                                          Robert M. Castle, III.
                                          Rob.castle@btlaw.com
                                          State Bar No. 24036338
                                          Jamie R. Welton
                                          jwelton@btlaw.com
                                          State Bar No. 24013732
                                          Lucas C. Wohlford
                                          lwohlford@btlaw.com
                                          State Bar No. 24070871
                                          BARNES & THORNBURG LLP
                                          2121 North Pearl Street, Suite 700
                                          Dallas, Texas 75201
                                          Phone: 214-258-4149
                                          Facsimile: 214-258-4199

                                          ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, a true and correct copy of the above and foregoing
was electronically filed and served on all counsel of record via the Court’s CM/ECF system.

                                                     /s/ Lucas C. Wohlford
                                                     Lucas C. Wohlford




DEFENDANT’S WITNESS LIST                                                                     PAGE 3
